People v Baker (2016 NY Slip Op 02794)





People v Baker


2016 NY Slip Op 02794


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2014-05269

[*1]People of State of New York, respondent,
vDavid M. Baker, appellant.


Robert C. Mitchell, Riverhead, NY (James H. Miller III of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Rosalind C. Gray of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated May 16, 2014, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant contends that the aggravating factor which the People identified as a basis for an upward departure should have been treated as part of his criminal history on the Risk Assessment Instrument, thereby warranting his designation as a level two sex offender rather than an upward departure to a risk level three. However, since the defendant did not raise this claim at the risk assessment hearing, his present contention is unpreserved for appellate review (see People v Charache, 9 NY3d 829; People v DeDona, 102 AD3d 58, 63; People v Hammonds, 27 AD3d 441), and, in any event, the contention is without merit.
CHAMBERS, J.P., COHEN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court